Citation Nr: 1025067	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Cleveland, Ohio, which denied the Veteran's claim of 
entitlement to service connection for PTSD.

In March 2010, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the Pittsburgh, 
Pennsylvania, RO.  A transcript of this proceeding has been 
associated with the claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and negative 
evidence regarding whether the Veteran has PTSD as a result of a 
combat stressor.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of record 
establishes that he has PTSD as a result of a combat stressor.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Furthermore, in light of the favorable decision for the Veteran 
in this case, any error in the timing or content of VCAA notice, 
if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009). 

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2009).  Otherwise, the law requires verification of a 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat 
zone does not establish that a veteran engaged in combat with the 
enemy.  Id. Service department evidence that a veteran engaged in 
combat or that a veteran was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Thus, he must corroborate his testimony by 
credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 
1111, 1114 (Fed. Cir. 2007) (finding no error in Board 
determination that a non-combat veteran's "own statements cannot 
serve as 'corroboration' of the facts contained in those 
statements.").  In such cases, the record must include service 
records or other credible evidence that supports and does not 
contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressor(s).  See 
Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  
Because the question of whether a veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).

III.  Analysis

The Board notes that service connection is currently in effect 
for anxiety disorder, evaluated as 10 percent disabling.

The appellant contends that he has PTSD as a result of combat 
service in North Africa during World War II.  Specifically, he 
reports seeing many dead American and foreign servicemen, 
including witnessing his 1st Sergeant being shot by enemy fire.  
He also reports experiencing trauma after having been injured 
when the blast from an incoming shell propelled him out of a 
foxhole.  See stressor statement, July 2007.

A review of the Veteran's DD 214 confirms that he served in 
Algeria, French Morocco and Tunisia.  He was awarded the 
European-African-Middle Eastern Campaign Medal with 3 bronze 
stars and 1 bronze arrowhead, which denotes his participation in 
multiple combat battles.  As there is no evidence to the 
contrary, the Board thus concedes the occurrence of the Veteran's 
claimed in-service combat stressors.  

As stated above, however, in order to establish service 
connection for PTSD, a veteran must have a current diagnosis of 
PTSD directly related to his in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).  The Board will therefore turn to the issue of 
whether the Veteran has a current diagnosis of PTSD as a result 
of his in-service stressors.

In this respect, the Board notes that a review of the Veteran's 
service treatment records reveals no evidence of a mental health 
disorder at the time of his March 1942 induction medical 
examination.  However, an April 1943 treatment report from the 
21st General Hospital indicates that a Board of Officers 
("Officers' Board") met to examine the clinical records of the 
Veteran and found that he was suffering from "psychoneurosis, 
anxiety neurosis, moderately severe, manifested by apprehension, 
nervousness and cardiac pain."  Treatment notes indicate that, 
following exposure to combat duty three weeks earlier, the 
Veteran complained of cardiac pain, nervousness and trembling; a 
subsequent examination revealed that he was tense and 
apprehensive, but displayed no evidence of psychosis.  The 
Officers' Board recommended that he be reclassified for limited 
service.  He was subsequently reassigned to the position of 
Military Police.  At the time of his October 1945 service 
separation examination, however, the Veteran was found to have no 
psychiatric abnormalities.  

The evidence of record reveals that, following service, the 
Veteran did not seek mental health treatment or counseling until 
approximately February 2007, when Pittsburgh VA Medical Center 
("VAMC") telephone notes indicated that a readjustment 
counselor from the White Oak Vet Center contacted the VAMC and 
requested that the Veteran be evaluated for possible PTSD.  
 
In May 2007, the Veteran was afforded a psychological 
consultation at the VAMC.  He told the examiner that he had spent 
approximately six to nine months in a combat zone in North Africa 
between 1942-1943, and discussed several upsetting combat 
experiences, including having killed a German officer, and being 
blown out of a foxhole.  During the evaluation, the examiner 
administered several tests, including the Mississippi Scale for 
Combat-Related PTSD.  It was noted that, while the Veteran scored 
less than what would be expected from a World War II veteran, his 
score was generally indicative of a person who had had lingering 
difficulties with experiences in combat, and was in general 
consistent with World War II veterans who have been diagnosed 
with PTSD.  The examiner also noted that the Veteran appeared to 
be underreporting his symptomatology.  Specifically, he stated 
that, although the Veteran had functioned quite well during his 
lifetime, it appeared that, since 2003, he had experienced 
increased symptoms, as he had been less active and had had more 
time to think about the negative experiences of combat.  He  
diagnosed the Veteran on Axis I of the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV") with PTSD, chronic.  His 
assigned the Global Assessment of Functioning ("GAF") score was 
70, representing mild symptoms of the disorder.  

In September 2007, pursuant to findings of multiple 
neurocognitive deficits, the Veteran was referred for 
neuropsychological testing at the VAMC.  The examiner noted that 
the examination findings demonstrated clear deficits in verbal 
learning, memory and executive functioning, as well as difficulty 
with motor programming tasks attributed to peripheral neuropathy 
and cerebrovascular disease.  She opined that, given the 
Veteran's numerous vascular risk factors, including his history 
of transient ischemic attacks (strokes) and reports of functional 
decline, a diagnosis of vascular dementia was the best 
characterization of the Veteran's deficits.  She diagnosed him on 
Axis I with vascular dementia, currently mild, uncomplicated, and 
PTSD, chronic, per chart/history.  His assigned GAF score was 50, 
reflective of serious symptoms.  

In January 2008, the Veteran was afforded a VA examination 
pursuant to his claim of entitlement to service connection for 
PTSD.  During the evaluation, the Veteran discussed having been 
affected by a traumatic event in service when he witnessed the 
deaths of numerous soldiers, including his 1st sergeant, through 
artillery blasts, incoming fire or mortar fire during the Battle 
of Kasserine Pass in North Africa.  He reported that, following 
service, although he never lost time from work due to symptoms of 
PTSD, his employers moved him around to different types of jobs 
to accommodate his intolerance for loud noises and hyperstartle 
response.  The examiner reviewed the Veteran's 2007 
neuropsychological testing results, noting that he had 
experienced some fairly significant cognitive impairments.  She 
also reviewed the claims folder, which showed that the Veteran 
had been on the psychotropic drug, Trazodone (used to treat 
depression), and had previously been attending psychotherapy 
sessions at the White Oak Vet Center.  She noted, however, that 
he stated that he had not attended a session in more than seven 
months.  Following the administration of psychological testing, 
in which the examiner noted that the Veteran's scores fell below 
the cut-off for a diagnosis of PTSD, the examiner diagnosed him 
with dementia, and concluded that his current symptoms did not 
meet the DSM-IV criteria for a diagnosis of PTSD in terms of 
presentation of full constellation of symptoms, or degree of 
functional distress/impairment.  She concluded that, while it was 
possible that his symptoms had met the criteria in the past, 
given his current presentation, his symptoms did not presently 
meet the requirements for a PTSD diagnosis.
 
Review of the claims folder shows that, following the VA 
evaluation, the Veteran submitted additional evidence in support 
of his claim in the form of more recent VAMC treatment records.  
Included in these records was a December 2007 report from a VAMC 
individual psychotherapy session that was not of record at the 
time of the January 2008 VA examination, as well as subsequent 
July and September 2008 VAMC psychotherapy session reports, which 
were also not of record at the time of the VA evaluation.  

During the December 2007 session, the Veteran's psychiatrist, 
P.A.B., noted that, while the Veteran appeared to be doing 
relatively well and denied major depressive symptoms, he was 
still on the drug, Trazodone.  On Axis I, he diagnosed the 
Veteran with a history of PTSD, chronic, relatively well-
controlled with current psychotherapeutic interventions and 
medications, symptoms mainly mild to residual in nature; and 
vascular dementia, currently mild, uncomplicated, and decently-
controlled with current therapies.  

Dr. B's July 2008 report noted that, although the Veteran 
appeared to be doing relatively well, he was complaining of 
greater hyperarousal symptoms related to his PTSD.  He also said 
that he had more trouble controlling his anger, and was 
experiencing more irritable outbursts and more mood lability.  
While his affect was generally bright, at times he appeared to be 
concerned.  Unlike the December 2007 session, in which he had 
diagnosed the Veteran with a "history" of PTSD, the examiner 
now diagnosed the Veteran with "PTSD, chronic, with greater 
hyperarousal symptoms of late."  In his treatment plan, Dr. B 
prescribed a trial of Zoloft (used to treat depression, as well 
as PTSD) to help target some of the Veteran's irritable moods and 
hyperarousal symptoms associated with his PTSD.  He also noted 
that his cognitive disorder appeared to be relatively stable.  

During the September 2008 therapy session, Dr. B reported that, 
although the Veteran appeared to be doing well, he continued to 
have sporadic and episodic PTSD symptoms, which were being 
adequately-controlled by medication.  He noted that, although the 
Veteran had previously been experiencing emotional outbursts and 
irritability, these symptoms appeared to be somewhat better since 
he began using Zoloft.  He continued his previous diagnosis of 
PTSD, chronic.  He also diagnosed him secondarily with vascular 
dementia, which he said seemed to be progressing slowly, but was 
relatively stable.  In the treatment plan, the examiner wrote 
that the Veteran was to continue Zoloft "to help with irritable 
moods and hyperarousal symptoms associated with his PTSD."  In 
addition, he noted that the Veteran had now resumed weekly 
private and group psychotherapy sessions.  

IV.  Conclusion

It is the responsibility of the Board to weigh the evidence of 
record, including the medical evidence, to determine where to 
give credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that it cannot make 
its own independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

In addition, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, his knowledge and skill in analyzing the data, and his 
medical conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In the present case, although the January 2008 VA examiner 
concluded that the Veteran did not have PTSD, but rather, 
vascular dementia, the Board notes that her opinion was based on 
an inaccurate factual premise; specifically, her evaluation did 
not take into account the complete evidence of record, which 
subsequently included the December 2007, July 2008 and September 
2008 VAMC psychotherapy notes, in which the Veteran reported 
experiencing more trouble controlling his anger, more irritable 
outbursts, mood lability and greater hyperarousal symptoms, which 
his psychiatrist diagnosed as symptoms of chronic PTSD.  
Moreover, the VA examiner was not aware that the Veteran was 
subsequently placed on Zoloft, which the Veteran's psychiatrist 
found helped to control the symptoms of his PTSD, or that the 
Veteran later resumed his regular weekly psychotherapy sessions.   
As such, the Board finds that the examiner's opinion, based on an 
inaccurate factual premise, is of limited probative value.  See 
Reonal, et al., supra.  

Conversely, the Board finds the opinion of Dr. B, the Veteran's 
VA psychiatrist, to be more probative.  As a VA physician, not 
only did he have access to his own treatment records, but he also 
had access to the previous report of the VA examiner, in which 
she discussed in detail the Veteran's service and service 
treatment records pertaining to his in-service combat stressors.  
As noted above, his conclusion that the Veteran had chronic PTSD 
was based on his more up-to-date clinical observations, as well 
as the Veteran's self report concerning his increased 
symptomatology.  

In this regard, the Board finds that the lay evidence presented 
by the Veteran is generally credible and ultimately competent, 
and is also supported by a competent medical opinion finding that 
he had chronic PTSD.  The Board notes that the Court has 
repeatedly held that a veteran is competent to describe symptoms 
of which he or she has first-hand knowledge.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Board concludes that, 
while the Veteran is not competent to make a medical diagnosis, 
he is competent to describe experiencing having increased 
feelings of anger and irritability.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  

In this regard, having reviewed the complete claims folder, and 
in light of the limited probative value of the VA examiner's 
report, the Board concludes that there is at least an approximate 
balance of positive and negative evidence as to whether the 
Veteran currently has PTSD as a result of his combat stressors 
during active military service.  Consequently, having resolved 
doubt in favor of the Veteran, the Board finds that the Veteran's 
claim of entitlement to service connection for PTSD has been 
established.  As the Veteran is already service connected for 
anxiety disorder, the Board point out that a single rating will 
be assigned for impairment associated with service-connected 
psychiatric disability.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


